Opinion issued July 26, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-14-00828-CV
                             ———————————
                    ARELLANO & PHEBUS, S.C., Appellant
                                          V.
                    BEATRIZ ADRIANA CANTU, Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-22592


                           MEMORANDUM OPINION

      Although the mediator has filed a report stating that the parties to this appeal

have settled their dispute, the parties have not filed a motion to dismiss the appeal.

See TEX. R. APP. P. 42.1. The existence of an actual controversy is essential to the

exercise of appellate jurisdiction. See, e.g., Valley Baptist Med. Ctr. v. Gonzales, 33
S.W.3d 821, 822 (Tex. 2000). “Appellate courts are prohibited from deciding moot

controversies.” Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex.

1999); see City of Farmers Branch v. Ramos, 235 S.W.3d 462, 469 (Tex. App.–

Dallas 2007, no pet.) (noting that court may only decide issues presenting “a live

controversy at the time of the decision”). If a controversy ceases to exist or the

parties lack a legally cognizable interest in the outcome at any stage, the case

becomes moot. See Allstate Ins. Co. v. Hallman, 159 S.W.3d 640, 642 (Tex. 2005);

Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001) (noting that “a controversy must

exist between the parties at every stage of the legal proceedings, including the

appeal”). “[C]ourts have an obligation to take into account intervening events that

may render a lawsuit moot.” Heckman v. Williamson Cnty., 369 S.W.3d 137, 166–

67 (Tex. 2012). If a proceeding becomes moot, the court must dismiss the proceeding

for want of jurisdiction. See id.

      After being notified that this appeal was subject to dismissal for lack of a live

controversy, the parties failed to adequately respond. Accordingly, we dismiss the

appeal for lack of jurisdiction. See TEX. R. APP. P. 42.3(a); 43.2(f).

                                    PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.




                                           2